Citation Nr: 0837091	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's claim was previously before the Board in 
November 2006.  At that time the issues on appeal also 
included entitlement to service connection for a facial scar 
and entitlement to an effective date earlier than March 26, 
2005, for the grant of service connection for residuals of a 
lumbar spine injury.  The Board denied those claims.

The Board notes that, upon the return of the claims folder to 
the RO, a document, dated July 31, 2006, date stamped as 
received at the RO on August 3, 2006, described as a notice 
of disagreement, and signed by the veteran was placed in the 
claims folder.  The document was generic in nature and said 
that it was in response to RO decisions received within the 
past 12 months.  The veteran said he disagreed with all 
adverse determinations set forth in these decisions.  He 
"elected" a traditional appeal process and asked that a 
statement of the case be issued.

The veteran further stated that '[i]f any claim was granted 
an initial or increased rating, I also wish to appeal that 
claim for a STILL HIGHER RATING and EARLIER EFFECTIVE DATE."  
(emphasis in the original).  The veteran attached a copy of a 
rating decision dated April 20, 2005.

The rating decision attached by the veteran granted service 
connection for residuals of a lumbar back injury.  It also 
awarded a 40 percent disability evaluation, effective from 
March 26, 2005.  Notice of this rating action was provided in 
May 2005.  

As noted, the veteran did perfect an appeal of the effective 
date for service connection based on this rating decision.  
The Board denied that claim in November 2006.

There were no rating decisions of record in the 12-month 
period encompassed by the veteran's submission of August 
2006.  The most recent in time rating decision was the one 
issued on April 2005, with notice provided in May 2005.

It is not clear from the claims folder as to what action was 
taken in response to the veteran's statement.  The claim for 
an earlier effective date for service connection would appear 
to be precluded under Rudd v. Nicholson, 20 Vet. App. 296 
(2006) in light of the Board decision of November 2006.  The 
issue of whether the veteran's statement constitutes an 
increased rating claim has not yet been addressed and is 
referred to the RO for such further development as may be 
necessary.  The Board expresses no opinion as to the 
viability of any of the issues raised by the veteran in this 
document.


FINDINGS OF FACT

1.  The veteran suffered an injury to his chest and lumbar 
spine as a result of a parachute jump in service.

2.  There is no objective evidence of the veteran having 
suffered an injury to the cervical spine during service.

3.  The veteran's current cervical spine disorder first 
manifested years after service and is not related to his 
service or any aspect thereof.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1954 to 
January 1956.  His personnel records reflect that he 
completed parachute training at Fort Benning, Georgia, and 
did earn a parachute badge.  The veteran contends that he 
suffered an injury to his cervical spine in service as the 
result of a parachute jump.  He further contends that he 
continues to suffer from residuals of that injury. 

The veteran testified that he had to change his military 
occupational specialty (MOS) because of his injury.  He 
submitted records that show he was awarded an MOS as a 
wheeled vehicle mechanic, upon completion of a course of 
instruction, in June 1954.  He later served as a clerk at the 
time of his discharge and this MOS was reported on his DD 214 
at the time of his separation from service.  

The veteran's service treatment records (STRs) show that he 
was treated for complaints related to injuries suffered 
during a parachute jump in November 1954.  An Orthopedic 
Clinic consult, dated that same month, noted that the veteran 
had injured his right anterior chest wall on November 1, 
1954, when he jumped and rammed his right knee into his chest 
wall.  The veteran complained of pain in the region of the 
injury.  There was atrophy of the medial border of the right 
pectoralis major when compared to the left.  The consultation 
report said that the examiner did not know how to account for 
the obvious atrophy.  It was also reported that the veteran 
had fractures of the 8th, 9th, and 10th ribs posteriorly 
adjacent to the vertebral transverse processes.  The veteran 
was also treated for low back pain during service.  However, 
there were no entries to show any type of cervical spine 
disorder or injury despite the trauma associated with the 
jump injury in November 1954.  The veteran's January 1956 
discharge physical examination noted the fractured ribs but 
there was no mention of any type of cervical spine disorder.

The veteran has contended that he was hospitalized for his 
injury at the time it occurred and was placed in a cervical 
collar.  The STRs do contain records of inpatient treatment 
for a deviated septum in October 1955.  There is no evidence 
of any hospitalization relating to treatment for a cervical 
spine injury of any type or any other injury.

The Appeals Management Center (AMC) attempted to obtain 
records of such hospitalization directly from the Army 
hospitals at Fort Benning, Georgia, and Fort Campbell, 
Kentucky.  Both requests were denied on the basis of no 
records on file in December 2006.

The AMC also attempted to obtain the veteran's complete 
personnel records from the National Personnel Records Center 
(NPRC) in November 2006.  The NPRC responded that the 
veteran's records were fire related and not available in 
August 2007.  The veteran was advised of the NPRC response 
that same month.  He was also informed that the two Army 
hospitals had no records for him.  

The veteran originally submitted a claim for disability 
compensation benefits related to his chest and back injury in 
service and also for residuals of injuries to his nose in 
January 1956.  He listed treatment for his back and chest at 
Fort Campbell in October 1954.  

He was afforded a VA examination in February 1956.  There is 
a VA Form 10-2582, Treatment and Progress Record, dated 
February 29, 1956, of record.  The form notes that the 
veteran was lying on an x-ray table and was told to turn 
over.  As he did, the fluoroscopic screen suddenly dropped 
and struck the veteran on the left side of the head.  He did 
not lose consciousness but did complain of a headache.  A 
physical examination reported no abnormalities and an x-ray 
of the skull was reported as negative.  

The remainder of the physical examination focused on the 
veteran's back, chest, and nose issues.  The veteran had no 
complaints regarding his neck, or cervical spine, at the time 
of the actual examination.  There were no findings related to 
the cervical spine on examination.

The veteran has alleged that he was treated for cervical 
spine complaints at the VA hospital in East Orange, New 
Jersey, within one year after service.  There is no evidence 
to support that.  There is a VA Form 3542, Authorization to 
Report - Voucher for Mileage Allowance, dated April 5, 1956, 
of record.  The voucher was for the veteran to have a chest 
survey at a facility in Newark, New Jersey.  He failed to 
report.

The veteran was granted service connection for residuals of 
the injuries to his nose in service by way of a rating 
decision dated in June 1956.  His claim for service 
connection for his back and chest were deemed abandoned as he 
did not report for the x-rays.  

The RO received a request for information relating to the 
veteran's nose injury in service in May 1961.  The request 
was signed by the veteran on behalf of an insurance company 
that was evaluating a workman's compensation claim.  A copy 
of the February 1956 VA examination report was provided.

The veteran originally submitted a claim for entitlement to 
service connection for a cervical spine disorder in October 
1964.  The veteran also submitted a statement regarding his 
back and chest issues in October 1964.  He recounted how he 
had been struck in the head while having x-rays in 1956.  He 
alleged he was knocked unconscious.  He asked to have his 
back and chest issues considered.  He included a VA chest x-
ray report dated in October 1964.

The RO received a request for information from the Hospital 
Director of the East Orange VA hospital in November 1964.  
The request asked for all chest x-rays taken at induction and 
separation and any others.  

A VA hospital summary from East Orange was received in 
January 1965.  The summary noted that the veteran had been 
hospitalized for a period from October 23, 1964, to November 
24, 1964.  His primary reason for admission was recurrent 
chest tightness, chest pain, dyspnea, and cough for 
approximately 6 months.  The summary noted that x-rays of the 
cervical spine showed some narrowing of the intervertebral 
foramina of the lower cervical spine, particularly between 
C5-C6.  There were no significant findings on neurological 
consult.  The summary added that it was felt that the 
veteran's complaints related to the cervical osteoarthritis 
with some degree of anxiety reaction.  

The RO relied on the hospital summary to deny the veteran's 
claim for service connection in January 1965.  The RO noted 
that the STRs were negative for treatment for any injury to 
the cervical spine in service and that he did not allege such 
an injury.  The rating decision also noted that the summary 
was the first evidence of arthritis of the cervical spine 
after service.  The veteran was granted service connection 
for residuals of fractures of the 8th, 9th, and 10th ribs.  
Notice of the rating was provided that same month.  

The veteran submitted a new claim to establish service 
connection for a lumbar spine injury in May 1965.  He related 
the injury to the jumping incident in service.  The RO 
advised the veteran of the prior denial and that he had to 
submit evidence in support of his claim in June 1965.  The 
veteran did not respond to the letter.

The veteran submitted a claim for an increased evaluation for 
residuals of his nose injury in February 1996.  His claim was 
denied in May 1996.  He wrote to the RO to inquire about 
getting an examination for other, unspecified, issues in 
September 1996.  The RO wrote to the veteran and asked that 
he identify the issues involved in November 1996.  The 
veteran did not respond and the RO issued a letter denial for 
failure to respond in January 1997.  

The veteran submitted a claim for nonservice-connected 
disability pension benefits in August 1998.  He submitted a 
number of items of medical evidence from several sources in 
support of his claim.  The records document that he underwent 
surgery on his cervical spine in January 1997 and had a 
number of problems following his surgery.  

The records submitted by the veteran included magnetic 
resonance imaging (MRI), x-ray, and myelogram reports and 
treatment records from several physicians as well as records 
regarding a period of rehabilitation following his surgery.  

The Board notes that, in order to properly evaluate this 
particular claim all of the evidence of record relating to 
the veteran's treatment for his cervical spine since service, 
and his January 1997 surgery and thereafter, will be 
discussed at this point.  

The veteran submitted evidence of treatment related to his 
cervical spine at the Lahey Clinic for the period from 1968 
to 1981.  He has testified that he believed he went there 
some time after he learned of Senator Ted Kennedy's treatment 
at the clinic following his airplane accident in 1964.  
However, the records provided by the veteran establish 
September 1968 as the beginning of his treatment.

The veteran was admitted for three days on September 5, 1968, 
for suspected cervical herniated disc at C6-C7.  The veteran 
gave a history of falling three years earlier and hitting his 
head against a wall.  He did not have any symptoms initially 
but developed a stiff neck and low cervical pain that 
radiated to the left shoulder and down the back and sometimes 
to the head by the next day.  The symptoms were said to come 
and go.  He had had conservative treatment with collar and 
cervical traction without good results.  The veteran's 
history of chest injury in service in 1954 was noted.  There 
was no history of a cervical spine injury in service.  A 
cervical myelogram was interpreted as normal.  X-rays of the 
cervical spine were said to show considerable spondylosis of 
C5-C6.  It was recommended that the veteran use 30-pounds of 
traction.  

The remaining entries do not report any history of a cervical 
spine injury in service.  The last entry, from June 1981, 
noted that the veteran was experiencing a loss of motion of 
the neck in all directions.  

Based on statements and testimony from the veteran, he sought 
treatment for problems with his cervical spine from J. W. 
Dwyer, M.D.  The Board remanded the case for the veteran to 
either provide the records from Dr. Dwyer or authorize VA to 
obtain them in November 2006.  The veteran submitted limited 
records from Dr. Dwyer for the period from July 1996 to 
November 1996.  An entry from July 29, 1996, said the veteran 
presented with a long history of neck and lower back pain.  
The pain had progressed in the last year.  The veteran 
complained of pain that radiated up to the occiput and down 
to the shoulders that also caused generalized weakness of 
both hands, clumsiness of the hands, and paresthesias to both 
hands.  The veteran also complained of difficulty with 
ambulation and sensation of not knowing where his legs or 
hands were.  There was no history given of a cervical spine 
injury in service, or at any other time. 

The diagnosis was cervical spondylosis with spinal stenosis, 
and cervical myelopathy.  Dr. Dwyer said the veteran had a 
significant problem and was basically becoming paraparetic 
and this would probably be a progressive disorder.  Surgery 
was questionable due to prior cardiac-related surgeries and 
problems.  

A cervical myelogram report said that there was evidence of 
partial spinal block at C3-C4 in September 1996.  A computed 
tomography (CT) scan at that time noted an ossified posterior 
longitudinal ligament.  There was also severe spinal canal 
stenosis due to large posterior osteophytes at C2 and C3 
levels that resulted in severe spinal cord compression.  
There was a partial occipitalization of the arch of C1.

An entry from September 23, 1996, noted a diagnosis of 
cervical myeloradiculopathy, secondary to anterior osteophyte 
at C2-C3.  The entry also noted that surgery was discussed to 
include that it represented a significant medical risk.  This 
was due, in part, to the veteran's cardiac history.  It was 
also due to the extremely high chance of neurologic injury in 
the procedure as well as to the level of technical difficulty 
associated with the surgery.  The veteran was said to be 
aware of the risks but desirous of surgery.  An entry from 
November 8, 1996, reported that the veteran had been cleared 
by his cardiologist and plans were made for a laminectomy and 
fusion from approximately C2 to C7.  No further records from 
Dr. Dwyer were made available by the veteran.  

Records were received from Kessler Institute of 
Rehabilitation for the period from January 1997 to March 
1997.  The records related to rehabilitation provided to the 
veteran subsequent to his surgery in January 1997.  There was 
no mention of any history of a cervical spine injury in 
service.  The veteran was noted to have undergone 
decompression laminectomy of C2 through C7 and segmental 
posterior lateral fusion of C2 through C7 with iliac crest 
bone grafting and halo placement.  The veteran had increased 
postoperative symptoms with an increase of upper extremity 
weakness, right side affected greater than the left.  This 
was attributed to central cord syndrome.  Additional medical 
complications were noted.  

Records were received from J. M. Koziol, M.D., for the period 
from April 1997 to July 1997.  Dr. Koziol was evaluating the 
veteran on the basis of his post-surgical condition.  No 
history of his military service was noted.  He said that the 
veteran had resolving central cord syndrome.  

A report from J. A. Gutrecht, M.D., dated in October 1997, 
said the veteran had a long history of neck pain.  He noted 
the first treatment for cervical spine complaints at the 
Lahey Clinic in 1968 and then other sources in 1972 and 1974.  
There was no mention of any type of cervical injury in 
service, or after.  Dr. Gutrecht discussed the veteran's 
medical history in the immediate period prior to surgery.  He 
also stated that he believed the veteran suffered a spinal 
cord injury at the time of his laminectomy.  This had left 
the veteran with a variety of sensory and motor problems.  

Records were received from E. J. Zampella, M.D., for the 
period from October 1997 to April 1998.  Dr. Zampella noted 
that he did not have much information regarding the veteran's 
preoperative status and he had no records from Dr. Dwyer.  
Further, as with the other medical providers, there was no 
history given of a prior injury to the cervical spine in 
service.

There were additional records, and imaging results, from J. 
Sennabaum, M.D., for the period from June 2004 to September 
2004.  However, Dr. Sennabaum was evaluating the veteran for 
possible cancer.  His records did not report any history of a 
cervical spine injury in service.  

Also associated with the claims folder are VA treatment 
records for the period from December 1998 to July 2001.  No 
treatment entry attributed any current cervical spine 
disorder to the veteran's military service.  The only history 
of a cervical spine injury in service was related by the 
veteran to a social worker in May 1999.

The veteran submitted opinion medical evidence in support of 
his claim by way of two statements from K. M. Sweeney, M.D.  
The first statement is dated in December 2001.  It is 
apparent from the statement that it was offered in support of 
a civil action brought by the veteran in regard to his 
surgery of January 1997.  Dr. Sweeney stated that he was a 
Board-certified neurosurgeon that was licensed to practice 
medicine in Florida.  He said he had reviewed medical records 
"(including, but not limited to, records and office notes of 
Dr. J[]. Dwyer, University Hospital, Dr. E[]. Zampella, 
Kessler Institute, Veterans Administration [sic])" and that 
he had interviewed the veteran regarding the care and 
treatment provided by Dr. Dwyer and a Dr. P. Vessa.  He 
stated that his review had led him to conclude that there had 
been multiple and serious deviations in the standard of 
medical care by the two doctors in the treatment of the 
veteran.  

Dr. Sweeney detailed the mistakes in care he attributed to 
Dr. Dwyer and Dr. Vessa.  He was very specific in noting the 
several errors.  Dr. Sweeney never mentioned the veteran's 
military service in any way.

The veteran submitted a letter from his attorney, J. S. 
Lynch, Esquire, dated in January 2004.  The letter informs 
the veteran that its purpose is to explain the defenses 
interposed by Dr. Dwyer in the veteran's case and how this 
was reflected on a jury verdict sheet.  Specifically, he 
provided the following information:

Dr. Dwyer along with the orthopedic 
surgeon who testified on his behalf 
at the trial held the medical 
opinion that at the time of Dr. 
Dwyer's surgery, you suffered from 
severe and progressive spinal 
stenosis that began with your 
parachute injury while in service to 
our country.  That over the many 
years since the accident, your 
condition continued to worsen due to 
arthritis changes and the aging 
process to the point that the spinal 
canal had narrowed to the extent 
that there was severe compression on 
your spinal cord.  This compression, 
also known as stenosis, had 
progressed to the point that you 
were beginning to lose feeling in 
your extremities.  The defense 
produced a variety of medical 
records (pre-surgery) that showed a 
progression of increased loss of 
feeling in both of your hands and 
both legs.

Dr. Dwyer argued at trial the 
following:

(1) The entire reason for this 
surgery itself was to stop this 
progression, which, if left 
untreated would ultimately choke the 
cervical cord, causing paralysis and 
eventual death (it should be noted 
that Dr. Sweeney, the neurosurgeon 
who testified on our behalf agreed 
that paralysis would occur if the 
progressive problem was not 
addressed through surgery)

(2) One of the known and accepted 
risks of this surgery is paralysis.  
Paralysis (or quadraplesis) can 
occur as a result of a condition 
that develops concurrent with the 
surgery known as central cord 
syndrome.  Central cord syndrome 
occurs when the spinal cord is 
decompressed and new blood flow 
enters the cord, for reasons still 
unclear in the field of medicine, 
this increased blood flow causes 
dysfunction within the spinal cord.  
This dysfunction interferes with 
motor and sensory function below 
these cervical levels, thus causing 
paralysis, quadripesis or other loss 
of motor and sensory function (it 
should be noted that Dr. Sweeney ... 
agreed central cord syndrome is a 
known and accepted risk of this type 
of surgery).

(3) That central cord syndrome, 
although causing immediate post-
operative problems, once treated, 
most patients do very well.  In 
fact, you did get much better than 
you were immediately after the 
surgery.  Under this theory the 
defense argued that all of your 
current disability and quadripesis 
is a result of your pre-existing 
spine condition and had nothing to 
do with the surgery (it should be 
noted that Dr. Sweeney ... agreed that 
central cord syndrome patients 
recover well and that your condition 
at the time of trial was similar to 
what it was pre-surgery).

(4) Further, Dr. Dwyer argued that 
he promptly discovered you were 
suffering from central cord syndrome 
post-operatively and treated same 
properly with steroids.

(5) Lastly, Dr. Dwyer argued that he 
had discussed all of the possible 
risks of the surgery with you, 
including the possibility of 
paralysis, and that you accepted 
those risks and agreed to proceed.  
The doctor admitted, however, that 
you really had no alternative, as 
your condition would lead to 
paralysis anyway.

As such, the only two theories upon 
which we proceeded at trial were (1) 
that Dr. Dwyer had not discussed all 
of the risks of surgery with you and 
thus had not obtained your informed 
consent and (2) That Dr. Dwyer did 
not properly treat the central cord 
syndrome once it had occurred.  
These were the first two jury 
questions.

The jury found (1) Dr. Dwyer had 
obtained you [sic] informed consent 
and (2) that Dr. Dwyer did treat the 
central cord syndrome properly.  The 
jury did not get to the questions 
that dealt with the fact that your 
ultimate condition would have been 
the same regardless of the surgery...

Letter from J. S. Lynch to the veteran, dated in January 
2004.  

The veteran submitted a second statement from Dr. Sweeney, 
dated in March 2004.  In this statement, Dr. Sweeney had a 
change of opinion as to the cause of the veteran's current 
cervical spine disorder.  He repeated his medical 
qualifications.  He said he had reviewed medical records, 
including, but not limited to, records from Dr. Dwyer, 
University Hospital, Dr. Zampella, Kessler Institute, the 
veteran's service records, and Leahey [sic] clinic records.  

Dr. Sweeney said that, based on his review he concluded the 
following within a reasonable degree of medical probability:  

... That [the veteran] suffered a 
severe neck injury as a result of a 
parachuting exercise while in the 
military service.  The effects of 
this injury progressed over [the 
veteran's] lifetime, due to post-
traumatic arthritic changes and 
similar effects of the aging 
process, leaving [the veteran] with 
significant cervical myelopathy at 
the time he came under the care of 
Dr. Dwyer.  At the time [the 
veteran] first presented to 
Dr. Dwyer, the records reflected the 
beginning of quadripesis, which is 
loss of sensation in the hands and 
difficulty with walking.  If Dr. 
Dwyer did not attempt the 
decompressive laminectomies 
procedure on [the veteran], it is 
highly probable that [the veteran's] 
condition would have progressed to 
complete quadriplegia and ultimately 
caused his death...

Statement from Dr. Sweeney, dated in March 2004.

As noted the Board remanded the case for additional 
development in November 2006.  The veteran was asked to 
provide records from Dr. Dwyer, he was also asked to provide 
any medical opinion evidence relied on by Dr. Dwyer and as 
referenced by Mr. Lynch.  The veteran was to be advised that 
Dr. Sweeney did not provide any rationale for his conclusion 
that the veteran suffered a severe cervical spine injury in 
service in light of the complete absence of such.  The 
veteran was to be advised to seek such rationale from Dr. 
Sweeney.  

The AMC wrote to the veteran to request the above development 
in November 2006.  The limited records from Dr. Dwyer, as 
discussed supra, were received from the veteran.  The veteran 
submitted duplicate copies of records from the Lahey Clinic 
and statements from Dr. Sweeney.  

He also submitted a letter from Mr. Lynch that was dated 
February 2, 2007.  However, the letter was verbatim of the 
January 2004 letter.  

The veteran also submitted a letter from R. N. Dunn, M.D., 
dated in October 2002.  Presumably this letter was written to 
an attorney representing Dr. Dwyer in the veteran's civil 
action.  Dr. Dunn, identified as a Board-certified orthopedic 
surgeon, listed 37 items he had reviewed in preparation of 
his report.  These included, inter alia, VA records, although 
no dates were provided, answers to interrogatories by the 
plaintiff [the veteran], and a transcript of a deposition of 
the veteran from April 2002.  Given the listing of evidence 
considered, these three items are the most likely to contain 
any reference to a cervical spine injury in service.  Dr. 
Dunn reported that Dr. Dwyer first saw the veteran in July 
1996.  The veteran was noted to have a long history of neck 
and lower back pain.  There is a discussion of the clinical 
findings by Dr. Dwyer over several visits and the question of 
whether to do surgery.  Finally, he addressed the actual 
surgery and events that occurred postoperatively.

In his discussion of Dr. Dwyer's actions, Dr. Dunn did not 
report any history of a cervical spine injury in service.  He 
simply noted that the veteran had progressive myelopathy when 
first seen by Dr. Dwyer.  Dr. Dunn proceeded to disagree with 
the conclusions reached by Dr. Sweeney as to the 
appropriateness of care afforded by Dr. Dwyer.  Finally, Dr. 
Dunn provided several opinions and declared that he stated 
them "to a reasonable degree of medical certainty."  Thus, 
there is no evidence in the report from Dr. Dunn that Dr. 
Dwyer believed there was a pre-existing cervical spine injury 
from service.  

The veteran was afforded a VA examination in March 2005.  The 
examiner stated he had conducted an extensive review of the 
claims folder, to include the STRs, past claims and rating 
decisions, and outside medical records from several private 
physicians.  The examiner noted that the veteran suffered an 
accident while parachuting in 1954.  He said this apparently 
involved rib fractures and what sounds like a pneumothorax.  
The examiner also said there was clear evidence of a deviated 
septum in service, with evidence of surgery.  The examiner 
further noted that the veteran complained of back pain during 
the time of his parachute accident.  He said he was unable to 
find any evidence of a complaint involving neck pain that was 
associated with the accident.  The examiner further noted 
that veteran's history of surgery in January 1997 and 
development of problems after the surgery.  The examiner said 
that the question remained whether the cervical stenosis was 
related to the parachute accident in service.  

The examiner said that the veteran had cervical spondylosis 
and stenosis and was status post cervical fusion.  He said 
the veteran had a cervical spinal cord injury that was 
related to the cervical surgery.  He said the veteran also 
had lumbar spondylosis that was severe.  He had chronic neck 
and chronic back pain.  The examiner said the veteran had 
residuals of a spinal cord injury.  

The examiner said the case had been reviewed time and again 
and that there was scant new evidence to suggest that any new 
opinion be rendered considering the fact that the STRs are 
silent for complaints of neck pain or neck problems around 
the time of the veteran's parachuting accident.  He said he 
believed it was less likely than not that the veteran's neck 
condition, and all of the sequelae of cervical stenosis, 
cervical operation and spinal cord injury related to the 
operation, are related to military service.  He added, "to 
make this clear, I believe it is less likely than not that 
his cervical condition is related to his military service."  
The examiner added that it was at least as likely as not that 
the veteran's arthritis of the lumbar spine was related to 
the parachute accident in service.  The examiner noted that 
complaints of low back pain at the time of the injury in 
support of his conclusion.

The Board notes that the veteran was granted service 
connection for residuals of a lumbar back injury based on the 
above opinion in April 2005.

The veteran was afforded another VA examination in September 
2007.  The examiner noted that he had reviewed the claims 
folder in preparing his report.  The examiner provided 
diagnoses of old compression of C5 vertebral body, 
calcification of posterior ligaments in the neck, 
degenerative joint disease of the cervical spine and chronic 
cervical strain.  

The examiner noted that the STRs showed that the veteran was 
evaluated multiple times after a parachute jump in 1954 
secondary to complaints of chest pain.  He also complained of 
having his knee pushed into his chest wall, sustaining rib 
fractures.  The examiner said there was no mention of any 
neck symptoms or complaints.  The examiner referenced an 
examination of "6/52" [sic] and said that the fractures had 
resolved and were not considered disabling.  He said there 
was mention of "postural back ache."  The examiner added 
that records further showed that there was no disability on 
discharge.

The examiner said that there were no records to support 
complaints of, diagnosis of or treatment for any neck 
condition post-discharge.  The examiner said that the veteran 
gave a history of a fall in 1965 during which he hit his head 
against a wall.  There was no loss of consciousness, weakness 
in the extremities, or cervical pain at that time.  Symptoms 
started the next day.  The examiner noted that x-rays from 
September 1968 revealed a loss of normal curvature [of the 
cervical spine] with minimal degenerative joint disease and 
encroachment of neuroforamina on the right.  The examiner 
stated that, based on this information, it was not likely 
that the veteran's current neck condition was due to the 
parachute jump in 1954.  It was most likely due to the 
accident in 1965. 

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995).  The Board, of course, is not free to reject 
medical evidence on the basis of its own unsubstantiated 
medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (229) 
(1995).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  In reviewing the medical 
evidence, the Board is "certainly free to discount the 
credibility of [a] physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995); see also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

The veteran's STRs are unequivocal in that there is no 
evidence of complaints of, or treatment for, a cervical spine 
injury.  The veteran clearly suffered injuries to his chest 
and lower back as the result of a parachute jump in 1954.  He 
was seen on multiple occasions for complaints related to both 
the chest and lower back.  There was no mention of any type 
of cervical spine complaints or findings.  

The veteran alleged inpatient treatment for his claimed neck 
injury; however, attempts to secure records directly from the 
two Army hospitals, as well as the NPRC were unsuccessful.  
Further, there is no indication in the STRs of the 
hospitalizations, particularly at the time of the surgery in 
October 1955 when previous hospitalizations, for whatever 
reasons, are typically noted as part of a patient's past 
medical history.  

The veteran's MOS was changed from that of a wheeled vehicle 
mechanic to that of a clerk.  It is not clear from the 
evidence of record if that was a result of the residuals of 
the parachute injury in service or not.  However, such a 
change is not relevant to the question of whether a cervical 
spine injury was incurred in service and that any current 
symptoms are related to that injury.  There is documentation 
of the back and chest injuries that could have led to the 
change.

The veteran did not include a claim for service connection 
for any type of neck problems with his original claim in 
January 1956.  He did not complain of any neck problems at 
his VA examination of February 1956.

The Board notes that the veteran was struck in the head by an 
apparatus associated with a VA x-ray machine in February 
1956.  However, any potential neck/cervical spine injury 
associated with that event cannot be related to service as it 
was clearly after the veteran's separation in January 1956.  
If the veteran believes he did suffer an additional 
impairment as a result of that event, he is may submit a 
claim for compensation benefits under 38 U.S.C.A. § 1151.

The veteran's initial claim for disability benefits related 
to his cervical spine was in submitted in October 1964.  The 
VA discharge summary provided evidence of narrowing of the 
intervertebral foramina of the lower cervical spine, 
particularly between C5 and C6; however, the neurological 
examination was said to have no significant finding.  The 
finding was referred to as osteoarthritis.  Thus there is 
evidence of arthritis but it is more than eight years after 
service.

The next medical evidence of record is dated in September 
1968, with the reports from the Lahey Clinic.  Here the 
veteran did not give a history of an injury in service.  He 
disclosed a head injury in 1965 when he hit his head against 
a wall.  A cervical myelogram was interpreted as normal.  X-
rays of the cervical spine were said to show considerable 
spondylosis of C5-C6.  This was some 16 years after service.  

The next noteworthy medical evidence is that from Dr. Dwyer 
in 1996.  The veteran, at this time, had significant 
impairment of the cervical spine to include cervical 
spondylosis with spinal stenosis, and cervical myelopathy.  
In addition, CT scans and MRIs of the cervical spine reported 
significant defects involving C2-C7.  The available 
information from Dr. Dwyer does not mention any history of an 
injury to the cervical spine during service.

The same is true of the many pages of private medical records 
provided by the veteran.  None of those physicians, in 
reviewing the veteran's case, especially in attempting to 
explain the postoperative status, make any reference to a 
cervical spine injury in service.  It would be reasonable to 
conclude if the veteran had suffered from residuals from his 
parachute jump, for the years from 1954 to 1996, this would 
have been noted at some point in the many entries, to include 
those from the Lahey Clinic, yet it was not.  

The letter from Mr. Lynch is of little probative value.  He 
provides a summary of what the defense argued in the civil 
action brought by the veteran.  Although his statements of 
what Dr. Dwyer asserted may be credible, there is no medical 
evidence of record to support such contentions.  The limited 
records for Dr. Dwyer do not reference a pre-existing 
cervical spine injury.  The opinion letter from Dr. Dunn, 
again presumably offered in support of Dr. Dwyer's actions, 
makes no mention of a pre-existing injury from service.  In 
the absence of a basis for the opinion reported by Mr. Lynch, 
that medical opinion is of little probative value.  See 
Black, Bloom, Miller, supra.  

For Dr. Dwyer's assertion that there was an injury to the 
cervical spine in service to receive any weight, the basis 
for that assertion must be known.  The STRs are completely 
negative for such an injury and the only other evidence of 
record to allege such an injury are the statements from the 
veteran.  The veteran was asked to provide the pertinent 
records from Dr. Dwyer or to allow VA to obtain them.  He 
elected to provide the limited records on file.  

The statements from Dr. Sweeney are also of little probative 
value as he clearly changed his second statement to reflect 
the unsuccessful civil action brought by the veteran.  In his 
December 2001 statement, Dr. Sweeney made no reference to an 
injury to the cervical spine in service.  In fact, the 
veteran's military service is not referenced at all.  Dr. 
Sweeney downplayed the veteran's pre-operative complaints and 
said that the veteran had led a full and active lifestyle.  
He related all of the veteran's post-surgical problems to 
errors made by Dr. Dwyer and Dr. Vessa in the treatment of 
the veteran's cervical spine condition.

In March 2004, Dr. Sweeney made an unsupported statement that 
the veteran suffered a "severe" neck injury as a result of 
a parachuting exercise in service.  He provided no basis for 
this conclusion.  Further, he stated that the effects of this 
injury progressed over the veteran's lifetime.  This left the 
veteran with significant cervical myelopathy at the time of 
his care with Dr. Dwyer.  Again, he provided no basis for his 
conclusion.  Dr. Sweeney did not cite to any evidence to 
support his assertion that the veteran suffered a severe neck 
injury in service, from any cause.  The STRs simply do not 
contain such evidence nor is there any other objective 
evidence of record to establish the occurrence of any such 
injury.  

The remand of November 2006 provided the veteran with notice 
that the March 2004 opinion from Dr. Sweeney was not 
supported by the record.  The remand further advised that the 
veteran should be advised to contact Dr. Sweeney to provide a 
citation to evidence to support his conclusion or provide a 
rationalization for his statement that the veteran suffered a 
cervical spine injury in service.

The AMC letter of November 2006 provided the same information 
to the veteran.  The veteran did not submit anything new from 
Dr. Sweeney.  Thus the March 2004 opinion from Dr. Sweeney is 
not probative.  See Black, Bloom, Miller, supra.

In contrast the two VA medical examination opinions, from 
March 2005, and September 2007, respectively, are based on a 
complete review of the claims folder, which includes the 
STRs, VA records, various private medical records, and 
letters from the veteran's attorney.  Both examiners found 
that the STRs showed no evidence of complaints of, or 
treatment for a cervical spine injury.  The veteran's back 
and chest injuries were noted.  Further, the veteran received 
repeated treatment for complaints related to his chest and 
lumbar spine - nothing for his cervical spine.  

The March 2005 examiner did find that the veteran's current 
lumbar spine disorder was related to his parachute injury in 
service.  Thus, the examiner was clearly able to assess all 
of the medical evidence of record in concluding that a lumbar 
spine disorder was related to service but that there was no 
evidence to link a current cervical spine disorder to 
service.  He did not simply state there was no evidence of a 
cervical spine injury in service based on the absence of any 
entry of the same.  He noted that the veteran had been trying 
to establish service connection for many years.  He was well 
aware of the veteran's contentions of having suffered a neck 
injury in service as a result of the parachute jump in 1954.  
His opinion addressed the evidence of record and he reached a 
conclusion that there was no evidence of a cervical spine 
injury in service. 

The same is true for the VA examiner of September 2007.  That 
examiner did not have to address the veteran's lumbar spine.  
The examiner was aware of all of the evidence of record.  The 
examiner reviewed the veteran's allegation of injury in 
service and compared that against the objective evidence of 
record.  The examiner remarked on the STR findings of a clear 
lumbar spine and chest injury in service but noted the 
absence of any cervical spine complaints.  The examiner 
concluded that the veteran's current cervical spine disorder 
was not related to any incident of service, especially the 
parachute jump of 1954.  He found that it was likely related 
to the neck injury described by the veteran in 1965. 

The Board notes that the Court has found it to constitute 
error for a medical examiner to ignore an appellant's lay 
assertions that he had sustained a back injury during 
service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 
(2007).  That is not the case here.  Both VA examiners have 
considered the veteran's contention; however, both have noted 
the absence of such an injury in service, the other evidence 
of record that does not support a connection to service, and 
opined that any current cervical spine disorder is not 
related to service.  They both addressed the fact of the 
chest and back injuries were incurred in service and 
discounted that the veteran had a cervical spine injury at 
the same time.  Their opinions cannot be said to rely solely 
on the absence of a notation in the STRs of a cervical 
injury.  Id.  

There is no competent evidence of a chronic disorder in 
service.  Further, there is no evidence that any cervical 
spine disorder was noted in service.  There are no complaints 
or symptoms recorded, even if not treated.  The veteran did 
not report any symptomatology regarding his cervical spine, 
related to service, until 1964.  Any symptoms that may be 
referenced after the x-ray machine incident, are unrelated to 
his military service.  Finally, the preponderance of the 
evidence does not establish a nexus between the veteran's 
post-service symptomatology and his current cervical spine 
disorder.  Savage; 38 C.F.R. § 3.303(b).

The Board notes that lay evidence in the form of statements 
or testimony of the veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  While the veteran is 
competent to say he experienced neck pains in service, neck 
pains that he attributes to the parachute jump of 1954, the 
medical opinions from the two VA examiners are far more 
probative and afforded greater weight for the reasons given.  

Further, the veteran is not competent to relate his current 
cervical spine disorder to any etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a cervical spine disorder, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim was received in 
April 2002.  The RO wrote to the veteran in September 2002.  
The RO advised the veteran of the evidence required to 
substantiate his claim for service connection.  This included 
submission of new and material evidence to reopen the claim 
as it had been previously denied.  The letter also advised 
the veteran of the information required from him to enable VA 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.    

The veteran's claim was developed and denied in October 2002.  
The veteran expressed his disagreement with the denial in 
November 2002.  He perfected his appeal in October 2003.  He 
continued to submit evidence in support of his claim.  

The veteran testified at a hearing at the RO in October 2004.  
He repeated his main argument.  He suffered an injury to his 
cervical spine in service and that his current cervical spine 
problems were directly related to that injury.

The RO again wrote to the veteran in April 2005.  He was 
further advised of the evidence required to substantiate his 
claim for service connection.  The letter also advised the 
veteran of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide, and that he should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on his behalf.  The veteran was informed of the 
evidence of record.

The veteran responded in May 2005.  He submitted additional 
medical evidence in support of his claim.  He was provided a 
copy of his STRs in September 2005.

The veteran was provided the notice required by the Court in 
Dingess in May 2006.  

The Board, after reopening the claim for service connection 
for a cervical spine disorder, remanded the case for 
additional development in November 2006.  The AMC wrote to 
the veteran and again advised him of the evidence required to 
substantiate his claim for service connection in November 
2006.  The letter also advised the veteran of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  He was also provided 
the notice required by Dingess.  

In addition, the letter also advised the veteran to submit 
records from Dr. Dwyer or authorize VA to obtain them.  This 
would include opinion evidence relied on by Dr. Dwyer in the 
litigation with the veteran.  He was given specific notice 
that the opinion from Dr. Sweeney did not provide a basis for 
his opinion.  

The veteran responded in 2007 by submitting some records from 
Dr. Dwyer and the letter from Dr. Dunn along with duplicate 
records.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to establish service 
connection for his claim.  He has responded to requests for 
information and/or evidence.  He has presented argument and 
extensive evidence in support of his claim.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the several notice letters in his case 
and he has submitted statements and evidence in support of 
his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran's claim has been obtained.  In that 
regard the Board has determined that the veteran was not 
treated at the East Orange VA hospital within one year of 
service.  He was ordered for x-rays by that facility in 1956 
in regard to his claim for lower back and chest disabilities.  
Further, attempts were made to obtain any outstanding STRs 
from the two Army hospitals and from the NPRC.  No records 
were identified, and records at the NPRC were destroyed by 
fire.  The veteran was apprised of these findings.

The evidence developed in this claim includes STRs, VA 
treatment records, private treatment records, medical opinion 
evidence from Dr. Sweeney, letters from the veteran's 
attorney, and VA examinations.  The veteran submitted a 
number of statements.  He testified at a hearing at the RO in 
October 2004.  His case was remanded for additional 
development.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


